Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 6/13/2022, have been fully considered and reviewed by the examiner.  The examiner noted the amendment to claim 1 and 21 and the cancellation of claim 25.  Claims 1-9, 21-24, 26-28 are pending.
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 21-24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9738977 by Karim et al.
Claim 1:  Karim discloses a method for forming a film, the method comprising: generating a plasma in a processing volume of a processing chamber to form the film on a substrate (see e.g. Figure 1, column 5, lines 40-45, column 8, lines 37-60);  
introducing, via an inlet port from a first side of the processing chamber, a barrier gas into the processing volume of the processing chamber to generate a gas curtain along one or more edges of the substrate during a period overlapping with generating a plasma in the processing volume (see column 8, lines 37-60, column 9, Figure 3);  and purging (See 103, Figure 14, Figure 3 and accompanying text), via an exhaust port of the processing chamber, the plasma and the barrier gas (see Figure 14 and accompanying text, column 11, lines 25-35, column 9, lines).
See Figure 3 in combination with Figure 14.  Karim discloses a shield to control the flow of the barrier gas (column 11, lines 25-50).  Karim discloses the shield circumscribes the substrate support (see slots apertures, column 11, lines 25-50, see also Figure 3 and accompanying text, where the shield that directs flow, i.e. wall, is around the chamber).
Additionally, the gas will flow into the chamber via the entry point in the bottom of the chamber (see Figure 14) and therefore exit through the aperture/slot and therefore will have a flow path that will necessarily include a conduit or other structure (I.e. reasonably considered a shield) that will guide the gas to and through the aperture and thus meets the claim requirement of barrier gas flowing “in a first direction within a shield projecting into the processing chamber”.
Examiner maintains the position as set forth above as it relates to the broadly drafted “shield” requirement.  Additionally, as noted above, Karim discloses generically the flow of the barrier gas upward into the chamber from the pedestal (column 11, lines 25-35, Figure 13 and accompanying text) and discloses examples include apertures/slots in the pedestal top surface or showerhead, but notes that such examples are not limiting.  
Additionally, Karim explicitly discloses the barrier gas is supplied via a shield (plate 700) that guides the barrier gas in a first direction around the showerhead and into the chamber to contain the plasma in the desired locations (Figure 6 and accompanying text).  Therefore, because Karim discloses the arrangement to provide barrier gas flows from pedestal and/or showerhead and discloses a known method for supplying barrier gas includes a shield that projects into the chamber and guides the barrier gas and therefore using such in the pedestal would have provided predictable and successful results, i.e. confine the plasma to the desired locations.
Karim discloses that the curtain gas may be released into the chamber, including around the pedestal or around the showerhead (column 11, lines 25-50).  Karim discloses using a shield that circumscribes the showerhead (figure 6) such that the curtain gas in provided in a first annular region circumscribing the showerhead and connected to the processing chamber and then into a second annular region of the shield having an inner diameter larger than the showerhead (Figure 6 and accompanying text).  Therefore, taking the references collectively, using such an arrangement for the pedestal would have been obvious to one of ordinary skill in the art because Karim specifically discloses that the curtain gas can be supplied around the pedestal or showerhead and thus using the known technique for supplying the carrier gas to the showerhead in the pedestal would have been obvious as predictable.  Such a mechanism to supply curtain gas around the pedestal would encompass an first direction in an annular region of the shield circumscribing the pedestal, the shield coupled to the first side of the chamber, and then into a second annular region of the shield larger than the pedestal.  Such diameter and locations are specifically taught with respect to the showerhead and one would expect such an arrangement to successfully and predictable supply the curtain gas around the pedestal because Karim specifically discloses around the pedestal or around the showerhead are known alternatives.
Karim discloses the barrier gas and plasma are purged via exhaust port on the first side of the chamber (Figure 14 and accompanying text).
	Claim 2:  The processing gas is flowed through a gas distributor prior to plasma generation, which would include ions (See Figure 14 in combination with Figure 1 and 3)
 	Claim 3:  Karim discloses the substrate is disposed on a substrate support of the processing chamber, and wherein the substrate is positioned between the gas distributor and the first side (see Figure 14). 
 	Claim 4:  Karim discloses the flow rate of the barrier gas is based on at least one of a flow rate of the processing gas, a type of the barrier gas, and a type of the processing gas (see column 17, lines 5-10, column 16, lines 4-65).  The scope of the term “based on” is not defined and therefore the prior art discloses adjusting the flow rate and type of barrier gas and therefore these would be based on each other.    Additionally, Karim discloses the adjustment of the curtain gas to provide any number of benefits and therefore taking the references collectively it would have been obvious to base the flow rate and type of curtain gas to provide the optimum and desired deposition of materials.
	Claim 5:  Karim discloses barrier gas of nitrogen, argon (inert gas) or oxygen (column 18, lines 35-42).
	Claim 7:  Karim discloses generating a gas curtain along the edges of the substrate and discloses increasing the uniformity of the film, fails to disclose increasing uniformity of plasma.  However, the process steps and structure of the claims are taught by the prior art and therefore the results, that is the increase plasma density uniformity would have necessarily followed (i.e. reducing the space by adding gases would also increase density relative to the chamber without the barrier gas).
	Claim 8:  Karim discloses increasing the uniformity of the film (column 17, lines 10-15).
 	Claim 21:  Karim discloses a shield to control the flow of the barrier gas (column 11, lines 25-50).
	Claim 22:  Karim discloses the shield circumscribes the substrate support (see slots apertures, column 11, lines 25-50, see also Figure 3 and accompanying text, where the shield that directs flow, i.e. wall, is around the chamber).  Karim discloses various embodiments include the curtain gas from holes in the susceptor or showerhead or alternatively via walls or other arrangements (i.e. shields) and therefore using a curtain gas that circumscribes the susceptor and uses a structure, i.e. shield that meets the broadly drafted claim, to direct gases would have been obvious as predictable.
Claim 23: Karim discloses different gases which would have different properties, i.e. electronegativity.
Claim 24:  Karim discloses flow rates of barrier gases less than that of the processing gases (Column 7, lines 55 to Column 8, line 7). Karim discloses flow rates that meet the claim requirements as discussed above and therefore determination of the appropriate flow rate would have been obvious as predictable.
Claim 26:   Karim discloses generating a gas curtain along the edges of the substrate and discloses increasing the uniformity of the film, however fails to disclose slows dispersion.  However, the process steps and structure of the claims are taught by the prior art and therefore the results, that is the slowing the dispersion of plasma would have necessarily followed (i.e. reducing the space by adding gases would also slow dispersion relative to the chamber without the barrier gas).
Claim 27:  Karim discloses the flow rate of the barrier gas is based on at least one of a flow rate of the processing gas, a type of the barrier gas, and a type of the processing gas and adjusting the flow rate to adjust the uniformity of the film (see column 17, lines 5-20, column 16, lines 4-65) and such would be adjusted based on the measurement of plasma properties, including plasma density (column 22, lines 8-25).  The scope of the term “based on” is not defined and therefore the prior art discloses adjusting the flow rate and type of barrier gas and therefore these would be based on each other.
Claim 28, the exhaust in the bottom of the chamber results in a first upwardly direction and second downward direction, i.e. second direction opposite the first direction (See Figure 14 in combination with Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/             Primary Examiner, Art Unit 1718